Citation Nr: 0601125	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  01-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for dysthymia with bipolar disorder, currently rated as 50 
percent disabling.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sleep apnea 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
in December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board 
and was remanded in October 2003.

At the time of the October 2003 Board remand, one issue 
involved an increased rating for service-connected dysthymia, 
rated 10 percent disabling, and another issue involved 
service connection for bipolar disorder.  By rating decision 
in April 2005, the RO granted service connection for bipolar 
and assigned a 50 percent rating for psychiatric disability 
which it then described for rating purposes as dysthymia with 
bipolar disorder.  This question of the proper rating for 
this disability remains in appellate status since the veteran 
expressly indicated that he was not satisfied with the RO's 
determination. 


REMAND

In reviewing the file, to include various medical reports, 
the Board notes that the veteran has made repeated statements 
to the effect that he has been treated at the Albuquerque VA 
Medical Center since 1991 and that his diabetes was in fact 
diagnosed in 1991 at that facility (and also suspected by an 
eye examiner).  However, the claims file does not appear to 
include any records from that facility prior to 1999, and it 
is not clear that records prior to 1999 were ever requested 
or, if they were requested, that any response was received to 
the effect that there are no such records available.  

Given the veteran's contentions regarding VA treatment since 
1991, the Board believes that appropriate action must be 
taken to clarify the matter of such records before the Board 
may proceed with appellate review of any of the remaining 
issues on appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the Albuquerque 
VA Medical Center and request copies of 
all records (to include hospitalization, 
outpatient clinic, vision clinic, and 
mental hygiene records) documenting the 
veteran's treatment for any disorder(s) 
since January 1, 1991.  The results of 
this request should be clearly documented 
in the claims file. 

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the expanded record 
should be review and the RO should 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative ave the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005.

 
 
 
 

